Citation Nr: 0822238	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case, the veteran has been diagnosed with major 
depressive disorder.  His private psychiatrist, Dr. T.O., has 
linked his current mental disorder to an incident during 
training where the veteran witnessed a fellow trainee crush 
his skull.   However, that incident has not been verified by 
military records.  Records of this incident will assist the 
Board in determining the relationship between the veteran's 
military service and his current disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information to enable the RO to locate 
any record of the incident which 
occurred during training.  
Specifically, the veteran should 
provide the full name of the injured 
trainee, the date the incident 
occurred, the unit to which the injured 
trainee was attached, and the location 
of the incident.

2.	Upon receipt of this information, the 
RO should undertake appropriate efforts 
to locate any record of that trainee 
sustaining the type of injuries alleged 
by the veteran.

3.	The RO should also inform the veteran 
that he may submit lay statements from 
other fellow servicemen who also 
witnessed the incident described above.

4.	The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as major 
depressive disorder.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


